Exhibit 99.1 June 11, 2013 AT&T SIGNS MULTIYEAR AGREEMENTS WITH EPSILON FOR DIRECT MARKETING SERVICES AT&T, the world's largest communications holding company by revenue,has signed multiyear renewal and expansion agreements with Epsilon, an Alliance Data (NYSE: ADS) company. Under the terms of the agreements, Epsilon will continue to focus on new customer and product acquisition efforts across a variety of business units within AT&T. Epsilon provides both data and agency services in support of AT&T. # # #
